Mr. Justice Bristow delivered the opinion of the court: In the criminal court of Cook County, Benton Satterfield was found guilty of armed robbery by the court without a jury and sentenced to the Illinois Penitentiary for a minimum of one year and a maximum of ten years. On trial with defendant at the same time was Will Hill, an alleged confederate, who was given a like sentence but does not join in this review on writ of error. The prosecuting witness, Willie F. Godfrey, on January 10, 1957, was the owner of a small delicatessen store located at 3982 Cottage Grove Avenue, Chicago. On that date at 6:3o in the evening three men entered his store, ordered lunch meat, then drawing a gun demanded, the money in the cash register and his pocketbook which amounted to about $25. Subsequently Satterfield and Hill were arrested and later, on January 21, were identified by Godfrey as two of the three that had invaded-.his premises. Both defendants testified and insisted throughout that they were not guilty; that they did not know Godfrey and had never visited his store. The defendants went to extremes in their sweeping protestation of innocence. They said that they had never known each other. This was shown to be utterly untrue. Horace T. Harris testified for the State that during the period in question he had employed Satterfield as a delivery man in his refrigeration business, which was located at 3859 Cottage Grove Avenue, and that he had seen Hill and Satterfield together many times. This testimony no doubt strongly influenced the court in his determination that the defendant was guilty. At the conclusion of the trial, the court recalled the prosecuting witness and these questions and answers followed : “Mr. Godfrey, are you sure that these two men are two of the three men who held up your store ? Mr. Godfrey: I am, sir. .The Court: You are? ■ Mr. Godfrey: I am sure,” A reading of this record leaves no doubt that defendant was proved guilty beyond a reasonable doubt and that his sentence of one to ten years was a fair one. The judgment is affirmed. Judgment affirmed.